                               IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

Kelly O.,1

                  Plaintiff,                                                     Civ. No. 3:18-cv-00706-MC

         v.                                                                      OPINION AND ORDER

Commissioner,
Social Security Administration,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Kelly O. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying Plaintiff’s application for disability

insurance benefits (“DIB”). This Court has jurisdiction under 42 U.S.C. §§ 405(g).

         Plaintiff alleges the Administrative Law Judge (“ALJ”) erred by: (1) rejecting Plaintiff’s

subjective symptom testimony; (2) rejecting lay witness testimony; and (3) inappropriately relying

upon the vocational expert (“VE”). Because the Commissioner’s decision is based on proper legal

standards and supported by substantial evidence, the Commissioner’s decision is AFFIRMED.

                         PROCEDURAL AND FACTUAL BACKGROUND

         Plaintiff applied for DIB on May 13, 2014, alleging disability since February 25, 2011. Tr.

182–83.2 Plaintiff’s claim was denied initially and upon reconsideration. Tr. 117, 128. Plaintiff


1
  In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of any
non-governmental parties in this case.
2
  “Tr.” refers to the Transcript of Social Security Administrative Record, ECF No. 9, provided by the Commissioner.

1 – OPINION AND ORDER
requested a hearing, which took place on December 1, 2016, in Portland, Oregon. Tr. 53, 131. At

the hearing, Plaintiff amended his onset date to May 22, 2014. Tr. 40, 61. The ALJ denied

Plaintiff’s claim on February 7, 2017, and the Appeals Council declined to alter the ALJ’s decision.

Tr. 1.

                                   STANDARD OF REVIEW

         The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

See 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004). “Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill v.

Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th

Cir. 1997)). To determine whether substantial evidence exists, the court reviews the administrative

record as a whole, weighing both the evidence that supports and that which detracts from the ALJ’s

conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing Martinez v. Heckler, 807

F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably support either affirming or

reversing,’ the reviewing court ‘may not substitute its judgment’ for that of the Commissioner.”

Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014) (quoting Reddick v.

Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                          DISCUSSION

         The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden of

proof rests on the claimant as to steps one through four, and on the Commissioner as to step five.



2 – OPINION AND ORDER
Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180 F.3d

1094, 1098 (9th Cir. 1999)). At step five, it is the Commissioner’s burden to demonstrate that the

claimant can make an adjustment to other work existing in significant numbers in the national

economy after considering the claimant’s residual functional capacity (“RFC”), age, education,

and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to meet this burden,

then the claimant is considered disabled. Id.

I. Plaintiff’s Subjective Symptom Testimony

       Plaintiff argues that the ALJ improperly discounted his subjective testimony. Pl.’s Br. 5,

ECF No. 18. An ALJ must consider a claimant’s symptom testimony, including statements

regarding pain and workplace limitations. See 20 CFR §§ 404.1529(a), 416.929(a). Where there is

objective medical evidence in the record of an underlying impairment that could reasonably be

expected to produce the pain or symptoms alleged and there is no affirmative evidence of

malingering, the ALJ must provide clear and convincing reasons for discrediting the claimant’s

testimony regarding the severity of his symptoms. Carmickle v. Comm’r Soc. Sec. Admin., 533

F.3d 1155, 1160 (9th Cir. 2008); Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The

ALJ is not “required to believe every allegation of disabling pain, or else disability benefits would

be available for the asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).” Molina, 674

F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair, 885 F.2d at 603). The ALJ “may consider a range

of factors in assessing credibility.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). These

factors can include “ordinary techniques of credibility evaluation,” id., as well as:

       (1) whether the claimant engages in daily activities inconsistent with the alleged
       symptoms; (2) whether the claimant takes medication or undergoes other treatment
       for the symptoms; (3) whether the claimant fails to follow, without adequate



3 – OPINION AND ORDER
        explanation, a prescribed course of treatment; and (4) whether the alleged
        symptoms are consistent with the medical evidence.

Lingenfelter, 504 F.3d at 1040. “If the ALJ’s credibility finding is supported by substantial

evidence in the record,” this Court “may not engage in second-guessing,” Thomas v. Barnhart,

278 F.3d 947, 959 (9th Cir. 2002) (citation omitted), and “must uphold the ALJ’s decision where

the evidence is susceptible to more than one rational interpretation,” Andrews v. Shalala, 53 F.3d

1035, 1039–40 (9th Cir. 1995) (citation omitted).

        Here, the ALJ found that Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of [Plaintiff’s] symptoms are not entirely consistent with the medical evidence and

other evidence in the record.” Tr. 44. Plaintiff testified that his back pain forced him to spend at

least half his day lying down. Tr. 75. Plaintiff also testified that his shoulder pain made it difficult

to move. Id. A Magnetic Resonance Imaging (“MRI”) exam of Plaintiff’s back on his alleged onset

date revealed degenerative disk disease and “mild/moderate hypertrophic joint arthrosis” in the

lower lumbar spine. Tr. 377. Plaintiff also had an MRI in July of 2014 that revealed a moderate

sized partial tear of the supraspinatus on his right shoulder. Tr. 398.

        Plaintiff contends that the ALJ’s credibility analysis was flawed because it was

“impermissibly general” and failed to meet the specificity requirements explained in Brown-

Hunter v. Colvin. Pl.’s Br. 5–8; 806 F.3d 487 (9th Cir. 2015). In Brown-Hunter, the ALJ committed

legal error by “fail[ing] to identify the testimony she found not credible . . . [and] not link[ing] that

testimony to the particular parts of the record supporting her non-credibility determination.” 806

F.3d at 494. The court explained that a reviewing court could not “discern the agency’s path

because the ALJ made only a general credibility finding without providing any reviewable reasons




4 – OPINION AND ORDER
why she found [the claimant’s] testimony to be not credible.” Id. (citing Treichler, 775 F.3d at

1099).

         This case is distinguishable from Brown-Hunter for two reasons. First, The ALJ’s

credibility analysis was not “impermissibly general” because the ALJ provided specific reasons

for discounting Plaintiff’s testimony. See tr. 45–46. The ALJ noted that while Plaintiff has

limitations due to back impairment, the evidence did not support his allegation of debilitating

symptoms. The ALJ cited to Plaintiff’s self-reported improvement with occupational and physical

therapy, tr. 580, and ability to prepare meals, perform household chores with frequent breaks, and

shop. Tr. 233–34. The ALJ also discussed medical examinations that revealed full leg strength, tr.

374, normal gait, id., and that the only evidence of pain was low back tenderness. Tr. 398.

Regarding Plaintiff’s alleged shoulder impairment, the ALJ cited an exam after the alleged onset

date that reported Plaintiff having full range of motion for both shoulders. Id. The ALJ also

discussed the fact that while Plaintiff testified about the need for recumbency and the need to walk

with a cane, there was no evidence in the record that either one was a medical necessity. Tr. 45.

Simply put, the ALJ identified specific evidence that supported the ALJ’s decision to discount

Plaintiff’s testimony. Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995).

         Second, although the ALJ could have been more precise, the Court can still “reasonably

discern the ALJ’s path.” See Jose v. Berryhill, No. 1:16-cv-02340-SB, 2018 WL 1255763, at *6

(D. Or. March 12, 2017) (quotation and citations omitted). Here, the ALJ cited to medical exams

and Plaintiff own testimony to support the ALJ’s decision to discount Plaintiff’s testimony. Tr.

45–46. The ALJ provided “reviewable reasons why she found [the Plaintiff’s] testimony to be not

credible.” Brown-Hunter, 806 F.3d at 494 (citing Treichler, 775 F.3d at 1099). Because the



5 – OPINION AND ORDER
evidence reasonably supports the ALJ’s decision, this Court “‘may not substitute its judgment’ for

that of the Commissioner.” Gutierrez, 740 F.3d at 523 (quoting Reddick, 157 F.3d at 720–21).

        Substantial evidence exists to support the ALJ’s decision to discount the Plaintiff’s

credibility.

II. Lay Witness Testimony

        Plaintiff next argues that the ALJ improperly rejected the lay witness testimony from the

Plaintiff’s roommate. Pl.’s Br. 11. Lay witness testimony regarding the severity of a claimant’s

symptoms or how an impairment affects a claimant’s ability to work is competent evidence than

an ALJ must consider. Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). “The ALJ may

reject a third party’s testimony upon giving a reason germane to that witness.” Parra v. Astrue,

481 F.3d 742, 750 (9th Cir. 2007) (citation omitted).

        Samantha T., Plaintiff’s roommate, completed a third-party statement. She alleged that

Plaintiff had to shift positions often, and that he was significantly restricted in the ability to lift,

squat, bend, reach, kneel, and perform household chores. Tr. 263. The ALJ discounted Samantha

T.’s testimony because it was not fully consistent with the treatment record. Tr. 46. The ALJ noted

Plaintiff’s reported improvement with treatment and Plaintiff’s objective examination findings as

undermining the veracity of Samantha T.’s third-party statement. Id.

        Inconsistency with other evidence in the record is a germane reason for rejecting the

testimony of a lay witness. Lewis, 236 F.3d 503, 511 (9th Cir. 2001); see also SSR 06-3p, available

at 2006 WL 2329939, at *5 (“For opinions from sources . . . who are not medical sources . . . it

would be appropriate to consider such factors as . . . whether the opinion is consistent with other

evidence.”). Further, it is not reversible error to reject lay testimony when “the lay testimony



6 – OPINION AND ORDER
described the same limitations as [claimant’s] own testimony, and the ALJ’s reasons for rejecting

[claimant’s] testimony apply with equal force to the lay testimony.” Molina, 674 F.3d at 1122.

Because the lay testimony generally described the same limitations alleged by Plaintiff and the

ALJ did not err in rejecting Plaintiff’s own testimony as to the extent of his limitations, the ALJ

did not err in giving little weight to Samantha T.’s testimony. Id.

III. Vocational Expert’s Testimony

       Plaintiff argues that the ALJ improperly relied on the VE’s testimony, which Plaintiff

alleges diverged from the Dictionary of Occupational Titles (“DOT”) without explanation. Pl.’s

Br. 12. “Occupational evidence provided by a VE . . . generally should be consistent with the

occupational information supplied by the DOT.” SSR 00-4p, 2000 WL 1898704, at *2 (Dec. 4,

2000). An ALJ may rely on VE occupational evidence that contradicts the DOT, “but only insofar

as the record contains persuasive evidence to support the deviation.” Johnson v. Shalala, 60 F.3d

1428, 1435 (9th Cir. 1995). The ALJ must ask the VE if the evidence he or she provided is

consistent with the DOT. Massachi v. Astrue, 486 F.3d 1149, 1152–53 (9th Cir. 2007). When there

is an apparent conflict between the VE evidence and the DOT, the ALJ must elicit a reasonable

explanation for the conflict before relying on the VE evidence to support a disability determination.

Id. (quoting SSR 00-4p, 2000 WL 1898704, at *2). “A conflict is ‘apparent’ when it is ‘manifest’

or ‘obvious.’” Sterba v. Colvin, 2014 WL 7228989, at *2 (D. Or. Dec. 16, 2014); see also BLACK’S

LAW DICTIONARY 105 (8th ed. 2004).

       Plaintiff argues that because the ALJ found he could only be on his feet four hours per

eight-hour workday, Plaintiff cannot perform jobs that “requires standing and walking for a

combined total of six hours per workday.” Pl.’s Br. 12.



7 – OPINION AND ORDER
       SSR 83-10 makes clear that some light work jobs involve “sitting most of the time,” are

“performed in a seated position,” and/or require less than the full range of light work regarding

carrying. See 1983 WL 31251, at *5–6; see also Roman v. Colvin, No. ED CV 14-409-SP, 2015

WL 5768375, at *5 (C.D. Cal. Sept. 29, 2015) (finding that light work jobs do not necessarily

require a person to stand/walk 6 hours per 8-hour workday or perform the full range of light work).

None of the DOT descriptions of the three jobs at issue here mention standing/walking. See DOT

§ 239.567-010, 1991 WL 672232 (Jan. 1, 2016); DOT § 706.687-010, 1991 WL 679074 (Jan. 1,

2016); DOT § 726.687-010, 1991 WL 679633 (Jan. 1, 2016). To the contrary, they define “light

work” as follows:

       Even though the weight lifted may be only a negligible amount, a job should be
       rated Light Work: (1) when it requires walking or standing to a significant degree;
       or (2) when it requires sitting most of the time but entails pushing and/or pulling of
       arm or leg controls; and/or (3) when the job requires working at a production rate
       pace entailing the constant pushing and/or pulling of materials even though the
       weight of those materials is negligible.

Id. Further, the ALJ asked whether a hypothetical person who “was limited to standing and walking

for a combined total of four hours” per day could perform the three occupations noted by the VE.

Tr. 83. The VE, in his expertise, responded that Plaintiff could perform these three light work jobs

and affirmed that his testimony was consistent with the DOT. Tr. 83–84. There is no actual or

apparent conflict here. Tyrone J. v. Berryhill, No. 3:17-cv-01883-MC, 2019 WL 2357362, at *4

(D. Or. June 4, 2019) (citing Gottschalk v. Colvin, No. 6:13-cv-00125-JE, 2014 WL 1745000, at

*7 (D. Or. May 1, 2014)).

       Accordingly, the ALJ properly relied on the VE’s testimony.




8 – OPINION AND ORDER
                                   CONCLUSION

     For these reasons, the Commissioner’s final decision is AFFIRMED.

     IT IS SO ORDERED.
     DATED this 24th day of October, 2019.

                                        s/ Michael J. McShane
                                        Michael J. McShane
                                        United States District Judge




9 – OPINION AND ORDER
